Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 09, 2021

The Court of Appeals hereby passes the following order:

A22A0178. STEVEN LEE CARGLE v. JESSICA NICHOLE HARVILL.

      The parties were divorced pursuant to a final judgment and decree of divorce.
The husband, Steven Lee Cargle, then filed this direct appeal.1 We lack jurisdiction.
      “Appeals from judgments or orders in divorce, alimony, and other domestic
relations cases” must be made by application for discretionary appeal. OCGA
§ 5-6-35 (a) (2). “[C]ompliance with the discretionary appeals procedure is
jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991). The
husband’s failure to follow the discretionary appeals procedure deprives us of
jurisdiction over this direct appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/09/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.




      1
        Cargle previously filed an application for discretionary review of the divorce
decree, but this Court dismissed the application as untimely. Case No. A21D0088
(Nov. 2, 2020).